Citation Nr: 0623428	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for constant fatigue, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to June 
1993.  Service in Southwest Asia during the Persian Gulf War 
is evidenced in the record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

The RO received the veteran's claim for several asserted 
disabilities, including fatigue, in December 2001.  The 
October 2002 rating decision denied service connection for 
fatigue.  The veteran disagreed and timely appealed.

Issues not on appeal

In the October 2002 decision which forms the basis for this 
appeal, the RO decided a number of claims.  The veteran 
noticed his disagreement with the October 2002 rating 
decision only as it pertained to service connection for 
fatigue and the noncompensable disability rating assigned for 
sinusitis.  In an October 2003 rating decision, the RO 
granted an increased rating, 10 percent, for sinusitis.  The 
veteran submitted a statement in response, indicating that he 
agreed with the decision regarding sinusitis.  That matter 
accordingly has been resolved.  

The veteran's May 2004 substantive appeal (VA Form 9) 
indicates that only the issue of fatigue is on appeal.  


REMAND
 
The veteran seeks entitlement to service connection for 
constant fatigue. 
He contends, in substance, that he is constantly tired, and 
that such symptoms are related to his service in Southwest 
Asia during the Persian Gulf War.  In essence, he is claiming 
that the fatigue due to an undiagnosed illness.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

In this case, there is no question that the veteran served in 
Southwest Asia during the Persian Gulf War.  Nor does it 
appear that his chronic fatigue may be ascribed to a 
diagnosed illness, such as fibromyalgia or Chronic Fatigue 
Syndrome (CFS).  
A July 2003 VA medical examination specifically ruled out a 
diagnosis of fibromyalgia and CFS.  

The theory of entitlement that the veteran advances in his 
claim is that his fatigue is caused by an undiagnosed 
illness.  The July 2003 VA examiner did not opine whether or 
not an undiagnosed illness was the cause of the veteran's 
condition.  This question is crucial to the Board's analysis 
of the claim and requires an answer by a qualified medical 
practitioner.  Thus, the Board must remand this matter for 
the determination of the etiology of the veteran's constant 
fatigue, and specifically whether or not the cause is an 
undiagnosed illness.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be accorded a 
medical examination by an appropriate 
medical practitioner who should opine as 
to the cause of the veteran's fatigue.  
If no cause can be identified, this 
should be specifically stated.  In any 
event, the examiner must specifically 
state whether or not an undiagnosed 
illness is the cause of the veteran's 
fatigue.  Any appropriate diagnostic 
testing or specialist consultation, 
including psychological or psychiatric 
testing or consultation, should be 
undertaken, if deemed to be necessary by 
the examiner.  

The report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  Following the completion of the 
foregoing development , and after 
undertaking any additional developmental 
action which it deems to be necessary, 
VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for constant fatigue.  If the 
benefits sought on appeal remain denied, 
VBA should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


